Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered February 10, 1984, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not abuse its discretion in denying the defendant’s applications at trial and at sentencing for further psychiatric examinations pursuant to CPL article 730 in order to determine his competency. Such an examination had been conducted 10 months prior to the commencement of the trial, at which time the defendant was found fit to proceed. The court properly relied upon this evaluation, as well as its own observations of the defendant during the proceedings, in determining that a further examination was not warranted (see, People v Picozzi, 106 AD2d 413).
Upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt *454beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]). The evidence supported the jury’s implicit finding that the defendant possessed the requisite intent to commit the crime.
The other contentions raised by the defendant have been examined and found to be without merit. Mangano, J. P., Thompson, Lawrence and Kunzeman, JJ., concur.